Matter of Annette R. v Dakiem E.D. (2020 NY Slip Op 01703)





Matter of Annette R. v Dakiem E.D.


2020 NY Slip Op 01703


Decided on March 12, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2020

Manzanet-Daniels, J.P., Singh, Moulton, González, JJ.


11252 -17/18A

[*1] In re Annette R., Petitioner-Respondent,
vDakiem E.D., Respondent-Appellant.


Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Davis Polk & Wardwell LLP, New York (Sushila Rao Penrapati of counsel), for respondent.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the child.

Order, Family Court, New York County (Stephanie Schwartz, Referee), entered on or about April 22, 2019, which denied respondent father's motion to disqualify petitioner mother's counsel, unanimously affirmed, without costs.
The Referee providently exercised her discretion in denying respondent's motion to disqualify petitioner's counsel. There was no evidence that petitioner's counsel spoke with or interacted with the child regarding matters related to the pending litigation (see Matter of Madris v Oliviera, 97 AD3d 823,
825 [2d Dept 2012]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 4.2).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2020
CLERK